In an action to recover damages for false imprisonment, plaintiff appeals: (1) from an order of the Supreme Court, Queens County, dated February 18, 1959, which grants the motion of defendant Vickers (sued herein as Viekors) to dismiss the complaint as against him on the ground that it does not state facts sufficient to constitute a cause of action (Rules Civ. Prac., rule 106, subd. 4); and (2) from so much of an order of said court, dated March 18, 1959, as denies plaintiff’s motion for leave to serve an amended complaint upon all the defendants. Plaintiff was confined to a mental institution for treatment and observation on the petition of defendant Guzy, his former wife, and on the unverified certificate of the defendant physicians, Sherwood and Viekors, upon which an order of commitment was signed by a Supreme Court Justice. This action is brought against the said wife and physicians to recover damages for false imprisonment on the theory that plaintiff was sane at the time of his commitment and that the petition and certificates of defendants were false and fraudulent. Order of March 18, 1959, insofar as appealed from, and order of February 18, 1959, affirmed, without costs. (Douglas v. State of New York, 269 App. Div. 521, affd. 296 N. Y. 530; Warner v. State of New York, 297 N. Y. 395; Fischer v. Langbein, 103 N. Y. 84; Mezullo v. Maletz, 331 Mass. 233.) Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.